DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 08/29/2022 has been entered. No claims have been amended or cancelled. Claims 14-15 are new. Accordingly, claims 1 and 3-15 are pending and are under examination.
Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
The applicant’s arguments against Sagawa ‘306 not teaching a single “unitary” mold (see page 6 of arguments) are respectfully not found persuasive as this limitation is rendered obvious by Ozeki. Ozeki discloses a permanent magnet formed into a cylindrical shape (Figure 1). Ozeki discloses that the compaction device has a cylindrical mold, a lower punch, and an upper punch in which the upper and lower punch slide upward/downward with respect to the mold ([0082]; Figure 3 teaching the claimed “a cylindrical side mold to be disposed on the lower mold, and an upper mold to be inserted into the side mold from above the side mold”). Based on the above disclosures, it is understood from Ozeki that the cylindrical mold is “a one piece unitary member”, in view of the “a cylindrical mold”, wherein the “a” defines a single, i.e. a one piece, unitary member. The argument that Ozeki cannot be applied to Sagawa ‘306’s method “because the cylindrical mold 51 does not consist of dividable side walls” is respectfully not found persuasive; the mold of Sagawa ‘306 being divided into four sections is simply primarily be because of the shape (square/rectangle; Figs. 1-4) and due to ease of use [0116], rather than because of some critical important feature of keeping them in one piece. In fact, Sagawa ‘306 teaches that “one side plate and one end plate may be integrated into one; however, the case of dividing into four sections was easier to use” [0116]. As such, modifying Sagawa ‘306 with Ozeki such that a cylindrical mold is used would obviate the claimed limitation of using a one piece unitary member as a side mold.
With regard to the arguments that Sagawa ‘306, Ozeki, and Sagawa ‘106 do not teach that ‘only the side mold…is formed from the resin’ (see page 8 of arguments), the examiner respectfully disagrees, as this limitation is obvious over the applied references. Sagawa ‘106 teaches a powder compaction method in which a powder is filled into a mold (Abstract), and further teaches that the mold is made of a hard synthetic resin, metal, or hard rubber [0031]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sagawa ‘306 and Ozeki based on the disclosure of Sagawa ‘106 by trying to choose a hard synthetic resin as a mold material, for only the side mold, from the finite number of identified, predictable solutions of a choosing a hard synthetic resin, metal, or hard rubber as mold material(s) for each of the molding components of Ozeki, with a reasonable expectation of successfully allowing a powder compact within to be shaped without deformation of the mold (Sagawa ‘106, [0031]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa et al. (US Pub. No. 2016/0293306; of record), hereinafter “Sagawa ‘306”, in view Ozeki (US Pub. No. 2012/0181475; of record) and Sagawa et al. (US 20020098106 A1; of record), hereinafter “Sagawa ‘106”.
Regarding Claim 1, Sagawa ‘306 discloses a method for producing a magnetic anisotropic rare earth sintered magnet with a powder feeding step, filling step, orienting step, retrieving step, and sintering step ([0020] meeting the claimed “a method for producing a rare earth magnet”). Sagawa ‘306 discloses during the filling step, the alloy powder is charged into a cavity defined by the mold and repeatedly dropped to increase density and obtain a filled molded-body ([0061] meeting the claimed “a molding step of supplying a metal powder into a mold to form a green compact”) and the example alloy powder for a NdFeB magnet was used ([0014] meeting the claimed “containing a rare earth element”). 
Sagawa ‘306 further discloses in the orienting step, the mold holding the filled molded-body is placed on a flat plate in the orienting device and the alloy powder is oriented by applying a pulsed magnetic field to the filled molded-body to prepare an oriented filled-molded-body ([0065] meeting the claimed “an orientation step of applying a pulse magnetic field to the green compact held in the mold to orient the metal powder included in the green compact”). 
Sagawa ‘306 discloses the oriented filled-molded-body is placed on a pedestal and conveyed to the sintering furnace and sintered and that since the mold is removed, volume efficiency of a product in the sintering furnace is higher and productivity is higher ([0073] meeting the claimed “a sintering step of sintering the green compact separated from the mold after the orientation step”). 
Sagawa ‘306 further discloses that since the mold is not exposed to a sintering temperature, its strength may be low and thicknesses of respective portions can be decreased ([0085]). 
Sagawa ‘306 further discloses that the bulk density of the alloy powder after the filling step in example 1 was 3.6 g/cm3 ([0120] meeting the claimed “the green compact having a density adjusted to 3.0 g/cm3 or more and 4.4 g/cm3 or less is sintered”). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Sagawa ‘306 further discloses the mold is made over side walls divided into two or more sections, a bottom plate (Figure 1 item 13; [0048] teaching the claimed “wherein the mold includes a lower mold), and a lid plate can be attached for covering an upper surface (Figure 6, item 16; [0048]). 
Sagawa ‘306 does not disclose a cylindrical side mold to be disposed on the lower mold, an upper mold to be inserted into the side mold from above the side mold, or that the side mold is formed from a resin.

However, Ozeki discloses a permanent magnet formed into a cylindrical shape (Figure 1). Ozeki discloses that the compaction device has a cylindrical mold, a lower punch, and an upper punch in which the upper and lower punch slide upward/downward with respect to the mold ([0082]; Figure 3 teaching the claimed “a cylindrical side mold to be disposed on the lower mold, and an upper mold to be inserted into the side mold from above the side mold”). Ozeki teaches that the shape of the permanent magnet may be changed in accordance with the shape of a cavity used for compaction ([0055]).
Therefore, it would have been obvious for one of ordinary skill in the art to modify the molds in the method disclosed by Sagawa ‘306 to a cylindrical side mold with an upper punch for compaction in order to achieve a desired cylindrical shape.
Ozeki is silent regarding at least the side mold being formed from a resin.

Sagawa ‘106 teaches a powder compaction method in which a powder is filled into a mold (Abstract), and further teaches that the mold is made of a hard synthetic resin, metal, or hard rubber [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sagawa ‘306 based on the disclosure of Sagawa ‘106 by trying to choose a hard synthetic resin as a mold material, for at least the side mold, from the finite number of identified, predictable solutions of a hard synthetic resin, metal, or hard rubber, with a reasonable expectation of successfully allowing a powder compact within to be shaped without deformation of the mold (Sagawa ‘106, [0031]). In view of the mold being of specifically a “hard” material, it is understood that preventing deformation of the mold, and therefore the powder compact shape, is of high priority.
 	Regarding Claim 4, Sagawa ‘306, Ozeki, and Sagawa ‘106 disclose all of the limitations as set forth above for claim 1 and Sagawa ‘306 further discloses that the alloy powder is pressed at a pressure of about 10 (equal to about 0.98 MPa) to 20 kg/cm2 (equal to about 1.96 MPa) to prepare a filled molded-body ([0080] meeting the claimed “wherein a pressure exerted on the metal powder by the mold is adjusted to 0.049 MPa or more and 20 MPa or less”).
Regarding Claims 5 and 7, Sagawa ‘306, Ozeki, and Sagawa ‘106 discloses all of the limitations as set forth above for claim 1, but Sagawa ‘306 does not disclose wherein in the orientation step, the pulse magnetic field is applied to the green compact, using at least two coils arranged to have the same central axis.
However, Ozeki discloses a pair of magnetic field generating coils disposed in the upper and lower positions of the cavity in the compaction device ([0083]; Figure 3 teaching the claimed “using at least two coils arranged to have the same central axis) and further discloses that simultaneously with compaction is the orienting step where pulsed magnetic field is applied to the magnet powder using the magnetic field generating coils ([0084] teaching the claimed “wherein in the orientation step, the pulse magnetic field is applied to the green compact”). Ozeki teaches that the coils generate a field oriented in a desired direction ([0084]).
A Helmholtz coil is known in the art as a device that contains two electromagnetic coils on the same axis, which is an arrangement that results in a uniform magnetic field. The coils of Ozeki are on the same (vertical) axis (see magnetic field generating coils 55 and 56 in step 3 of Fig. 3 and 0083), which therefore meets the claimed “Helmholtz coil” of claim 7.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the separate orienting step from the compacting step as disclosed by Sagawa ‘306 and modify the orienting step to include a pair of coils as disclosed by Ozeki in order to generate a magnetic field oriented in a desired direction.
	Regarding Claim 6, Sagawa ‘306, Ozeki, and Sagawa ‘106 disclose all of the limitations as set forth above for claim 1. Sagawa ‘306 is silent regarding the contact area between the green compact and the side mold being wider than the contact area between the green compact and the lower mold and the upper mold.
	As can be seen in step 3 of Fig. 3 of Ozeki, the upper and lower punches 53 and 52 slide downward and upward with respect to the mold 51, which allows the powder within the cylindrical mold 51 to be compacted [0082]. Because upper and lower punches 53 and 52 fit within the mold 51, the punches are necessarily less wide than the mold 51, otherwise, the punches would not fit within the mold. If, for example, the punches were the same width, the punches would either not be able to compact the powder within the mold 51, or would substantially scrape the inner wall of the mold 51. Even if the punches did not necessarily have a smaller width than the mold 51, it would have been obvious to reduce the width of the upper and lower punches to allow the punches to compact the powder with minimal friction and to prevent wear on the inner wall of the mold 51.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sagawa ‘306 to use the punch arrangement of Ozeki, to allow for uniform compaction of the powder mixture from both the top and the bottom of the mold.
Regarding Claims 8-9, Sagawa ‘306, Ozeki, and Sagawa ‘106 disclose all of the limitations as set forth above for claim 1.
As discussed in the rejection of claim 1 above, Sagawa ‘106 teaches a powder compaction method in which a powder is filled into a mold (Abstract), and further teaches that the mold is made of a hard synthetic resin, metal, or hard rubber [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sagawa ‘306 based on the disclosure of Sagawa ‘106 by trying to choose a hard synthetic resin as a mold material, for at least the side mold (meeting claim 8) or for the whole mold (meeting claim 9), from the finite number of identified, predictable solutions of a hard synthetic resin, metal, or hard rubber, with a reasonable expectation of successfully allowing a powder compact within to be shaped without deformation of the mold (Sagawa ‘106, [0031]). In view of the mold being of specifically a “hard” material, it is understood that preventing deformation of the mold, and therefore the powder compact shape, is of high priority.
Regarding Claim 10, Sagawa ‘306, Ozeki, and Sagawa ‘106 discloses all of the limitations as set forth above for claim 1.
Sagawa ‘306 teaches detaching the walls of the mold after orienting the filled-molded body, and sintering afterwards (Abstract), but is silent regarding performing a heating step after the separating, or providing an organic substance with the supplied powder that turns into carbon.
Ozeki teaches that after orienting the compact in the mold, the compact is separated from the mold (step 3 of Fig. 3), which meets the claimed separating step.
The compact is then subjected to a calcination process in hydrogen at a temperature of 200-900°C (step 4 of Fig. 3), which overlaps with the claimed temperature range of 200-450°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The compact is then sintered (step 5 of Fig. 3; 0081, 0086), which meets the claimed sintering step.
With regard to the claimed organic substance, Ozeki teaches including an organometallic compound with an organic solvent [0010-0013], and that residue of these substances may result in carbon remaining in the magnet. Considering that the organometallic compound and organic solvent are finely wet-milled together with the metal powder (step 2 of Fig. 3; 0073, 0080-0081), it is understood that upon heating/calcination, the organic compounds carbonize in a manner that would result in carbon being “interposed therebetween” as claimed, due to the organic compounds being uniformly mixed with the powder particles.
The formed carbon generated by the organic substances is then removed via decarbonizing during the calcining step to reduce the carbon content to 0.2 wt% or less (step 4 of Fig. 3; 0086, 0092).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to use modify Sagawa ‘306 to include the heating/calcination step and organic substances of Ozeki, as doing so would allow for easy thermal decomposition of the organometallic compound when the magnet powder is calcined in the hydrogen atmosphere, and the carbon content can be reduced more reliably (Ozeki 0028). It would have been obvious to use the organic solvent of Ozeki with the organometallic compound, to allow for volatilization of the organic solvent after wet-milling, during vacuum desiccation [0010].
Regarding claim 14, Sagawa ‘306, Ozeki, and Sagawa ‘106 discloses all of the limitations as set forth above for claim 1.
However, Sagawa ‘306 and Ozeki are silent regarding only the side mold being formed from the resin.
However, as discussed in the rejection of claim 1 above, Sagawa ‘106 teaches a powder compaction method in which a powder is filled into a mold (Abstract), and further teaches that the mold is made of a hard synthetic resin, metal, or hard rubber [0031]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sagawa ‘306 and Ozeki based on the disclosure of Sagawa ‘106 by trying to choose a hard synthetic resin as a mold material, for only the side mold, from the finite number of identified, predictable solutions of choosing a hard synthetic resin, metal, or hard rubber as mold material(s) for the molding components of Ozeki, with a reasonable expectation of successfully allowing a powder compact within to be shaped without deformation of the mold (Sagawa ‘106, [0031]).
Regarding claim 15, Sagawa ‘306, Ozeki, and Sagawa ‘106 discloses all of the limitations as set forth above for claim 1.
Sagawa ‘306 is silent regarding the cylindrical side mold being a one-piece unitary member.
However, Ozeki discloses a permanent magnet formed into a cylindrical shape (Figure 1). Ozeki discloses that the compaction device has a cylindrical mold, a lower punch, and an upper punch in which the upper and lower punch slide upward/downward with respect to the mold ([0082]; Figure 3 teaching the claimed “a cylindrical side mold to be disposed on the lower mold, and an upper mold to be inserted into the side mold from above the side mold”). Based on the above disclosures, it is understood from Ozeki that the cylindrical mold is “a one-piece unitary member”, in view of the “a cylindrical mold”, wherein the “a” defines a single, i.e. a one-piece, unitary member.
It would have been obvious for one of ordinary skill in the art to modify the molds in the method disclosed by Sagawa ‘306 to a cylindrical side mold with an upper punch for compaction in order to achieve a desired cylindrical shape. It also would have been obvious to use a “one-piece unitary member” for a side mold, as a person of ordinary skill in the powder metallurgical arts understands that during powder compaction for powder compacts, mold rigidity and strength is of high importance to prevent deformation of the inner cavities; thus, using one piece instead of multiple pieces would mitigate unnecessary deformation of the mold cavity, and would ensure mold strength.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa ‘306 in view of Ozeki and Sagawa ‘106, as applied to claim 1 above, and further in view of Lefebvre (US Pub. No. 2002/0023693; of record).
Regarding Claims 3 and 13, Sagawa ‘306, Ozeki, Sagawa ‘106 disclose all of the limitations as set forth above for claim 1. Sagawa ‘306 and Ozeki and Sagawa ‘106 do not disclose wherein the resin is an insulating resin.
However, Lefebvre discloses that for applications in alternating magnetic field, a minimal threshold resistivity is required and powder mixes containing insulating resins are generally used ([0007] teaching the claimed “wherein the resin is an insulating resin” in claim 3). Lefebvre teaches that the resin is used to insulate and bind the magnetic particles together and it is well known to have very low eddy current losses, but cannot withstand high temperatures ([0007]). Thus, it is understood that insulating resins, in general, are beneficial in view their electrically insulative properties (based on the “very low eddy current losses” disclosure).
In view of resins, particularly “insulating” resins intrinsically having a very low electrical conductivity due to their being constituted by (non-conductive) organic matter and additionally not containing any high conductivity elements/materials (e.g. metals, alloys, or conductive materials such as graphite, electrolytes, or salts), they therefore have very high resistivities (resistivity being the inverse of conductivity). Therefore, it is prima facie expected that the “insulating resin” of Sagawa ‘306 in view of Ozeki, Sagawa ‘106 and Lefebvre, with particular attention to Lefebvre, has a very high resistivity such that it would fall within the range of 1x109 Ω·m or more and 1x1016 Ω·m or less, particularly in view of the claimed range claiming a very broad range encompassing values that are a factor of 1 million (1016 is 1 million times greater than 109) apart, which therefore meets the claimed resistivity value in claim 13. A high resistivity value necessarily means that flow of eddy currents in the insulating resin/mold would be suppressed when subject to a pulse magnetic field or reverse magnetic field, meeting claim 13.
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing to use an insulating resin for the mold disclosed by Sagawa ‘306 in view of Ozeki and Sagawa ‘106 in order maintain minimal threshold resistivity, and decrease eddy current losses as disclosed by Lefebvre without submitting the mold to high temperatures due to the process disclosed by Sagawa ‘306, Ozeki, and Sagawa ‘106.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sagawa ‘306 in view of Ozeki and Sagawa ‘106, as applied to claim 10 above, and further in view of Suzuki et al. (US 20150132178 A1; of record).
Regarding Claim 11, Sagawa ‘306, Ozeki, and Sagawa ‘106 disclose all of the limitations as set forth above for claim 10, but are silent regarding using an organic substance that is a lubricant.
Suzuki teaches an R-T-B based permanent magnet (Abstract) and that during wet pulverization of the powder used to form the magnet [0034], a lubricant can be added for improving the lubrication and orientation properties in molding [0035-0036]. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sagawa ‘306, Ozeki, and Sagawa ‘106 to include a lubricant as taught by Suzuki, in order to improve lubrication and orientation properties in molding (Suzuki 0035-0036).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sagawa ‘306 in view of Ozeki and Sagawa ‘106, as applied to claim 10 above, and further in view of Kuse et al. (US 20040089564 A1; of record).
Regarding Claim 12, Sagawa ‘306, Ozeki, and Sagawa ‘106 disclose all of the limitations as set forth above for claim 10, but are silent regarding using far infrared rays for heating.
Kuse discloses a magnetic recording medium (Abstract) and further teaches that after orienting a magnetic layer in a magnetic field, performing drying of the magnetic layer using far infrared radiation to obtain a magnetic sheet [0222], [0225].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sagawa ‘306 in view of Ozeki and Sagawa ‘106 by applying Kuse’s known technique of using far infrared radiation to aid in drying an oriented magnetic product (Kuse 0222, 0225), such as by aiding in removing the Ozeki’s organic solvent from the powder mixture (Ozeki 0010), in order to reduce the amount of carbon-containing material in the magnet (Ozeki 0010, 0024).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735